USCA4 Appeal: 22-1893      Doc: 11         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1893


        MAI CHAPPEL,

                            Plaintiff - Appellant,

                     v.

        XUAN NGUYEN; QUI TRINH,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:22-cv-00173-MSD-LRL)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed as modified by unpublished per curiam opinion.


        Mai Chappel, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1893      Doc: 11         Filed: 12/22/2022     Pg: 2 of 2




        PER CURIAM:

               Mai Chappel appeals the district court’s order dismissing her civil complaint for

        lack of subject matter jurisdiction. We have reviewed the record and find no reversible

        error. Accordingly, we modify the district court’s dismissal order, Chappel v. Nguyen,

        No. 2:22-cv-00173-MSD-LRL (E.D. Va. Aug. 8, 2022), to reflect that the dismissal is

        without prejudice, and we affirm the dismissal as modified. See 28 U.S.C. § 2106; Ali v.

        Hogan, 26 F.4th 587, 600 (4th Cir. 2022) (explaining that dismissal for lack of subject

        matter jurisdiction must be without prejudice). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                      AFFIRMED AS MODIFIED




                                                    2